Citation Nr: 9917384	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-38 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for bronchial 
asthma, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



REMAND

The veteran served on active duty from July 1977 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that, in pertinent part, denied 
entitlement to a disability rating in excess of 30 percent 
for the veteran's service connected bronchial asthma.  This 
case was previously before the Board in July 1997, when it 
was remanded for additional records, a pulmonary examination, 
and evaluation under regulatory changes that amended the VA 
Schedule for Rating Disabilities for respiratory diseases, 
effective October 7, 1996, while the veteran's claim was on 
appeal.  See 61 Fed. Reg. 46,727 (September 5, 1996).

Unfortunately, remand is again required.

A letter to the veteran dated in September 1997 requested a 
release for any treatment records for treatment of his 
service-connected bronchial asthma.  No response was 
received.  However, it is known that the veteran has received 
treatment through VA, at the VA outpatient clinic in Orlando 
and Tampa VA medical center.  On his VA examination in August 
1998, he stated that he saw his pulmonary specialist every 
three or four months.  The most recent VA medical records, 
aside from the August 1998 examination, are dated in March 
1996.  On remand, the RO must associate with the veteran's 
claims file all VA treatment records of the veteran for his 
pulmonary condition from March 1996 to the present.  

Furthermore, the Board does not have sufficient medical 
evidence to apply the rating criteria.  The modified rating 
criteria now provide for disability ratings based on the 
results of pulmonary function tests, or; frequency of 
required visits to a physician for exacerbations, or; 
frequency of administration of oral or parenteral 
corticosteroids.  The pulmonary function results used to 
determine level of disability are to be expressed in terms of 
either the ratio of Forced Expiratory Volume in one second 
(FEV-1) to a predicted value or on the basis of the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC).  See 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1998).  The VA examination the veteran underwent in 
December 1997 reported the results of the pulmonary function 
tests as: FVC changed by 13%; FEV-1 changed by 21%; and FEF 
(Forced Expiratory Flow Rate) 25-75 changed by 13%.  
Likewise, the August 1998 examination reported the results of 
the pulmonary function tests as: FEV-1 changed by 80% and FEF 
25-75 changed by 22%.  As the examiner did not provide the 
actual pulmonary function test results, expressed in terms to 
permit application of the rating criteria, and as the RO did 
not secure those results prior to evaluating the condition, 
remand is necessary.

On remand, the RO should obtain the actual pulmonary function 
test reports done in connection with the December 1997 and 
August 1998 examinations.  If these results are unavailable, 
or pulmonary function studies are not otherwise available in 
the veteran's medical records, an examination must be 
accorded the veteran.

Accordingly, while the Board sincerely regrets the delay, 
this case is REMANDED to the RO for the following:
		
1.  Obtain and associate with the claims 
file all VA outpatient and inpatient 
treatment records of the veteran from 
March 1996 to the present, to include 
records from Tampa VA medical center and 
Orlando outpatient clinic.  All records 
maintained are to be requested, to include 
any special studies related to the 
veteran's pulmonary condition, such as 
pulmonary function tests.  All records, 
whether maintained electronically 
(computer), on micro-fiche, or on paper, 
are to be obtained.

2.  Specifically, the RO is to obtain the 
pulmonary function test results for the 
December 1997 and August 1998 VA 
examinations.  The RO should be sure that 
the reports contain the results of 
pulmonary function tests expressed in 
terms to permit application of the rating 
criteria.

3.  If, and only if, pulmonary function 
test reports from those two examinations 
cannot be obtained, schedule the veteran 
for a complete VA pulmonary examination.  
The examiner should be given a copy of 
this remand and the veteran's entire 
claims folder.  The examiner is requested 
to review the veteran's medical history 
prior to conducting the examination, and 
to indicate in the examination report 
that he or she has reviewed the claims 
folder.

The examination must include pulmonary 
function tests, and those test reports 
must be returned to the RO with the 
examination report.  The examiner should 
provide a clear description of the 
manifestations attributable to the 
service-connected bronchial asthma, with 
particular attention to reporting the 
frequency and severity of documented 
asthma attacks, frequency of visits to a 
doctor for required treatment of 
exacerbations, types of drug or 
inhalation therapy, and dosage and 
frequency of requirement for systemic 
corticosteroid or immunosuppressive 
medications, if any.  

4.  Review the claims folder and make sure 
that all the foregoing developments have 
been completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If an examination is required, specific 
attention is directed to the examination 
report.  If it does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  When a law or 
regulation changes after a claim has been 
filed but before the administrative 
appeal process has been concluded, VA 
must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended 
regulations expressly provide an 
effective date and do not allow for 
retroactive application, the veteran is 
not entitled to consideration of the 
amended regulations prior to the 
established effective date.  Rhodan v. 
West, 12 Vet. App. 55 (1998); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any 
Act or administrative issue, the 
effective date of such award or increase 
shall be fixed in accordance with the 
facts found, but shall not be earlier 
than the effective date of the Act or 
administrative issue).  Therefore, the RO 
must evaluate the veteran's claim for an 
increased rating for bronchial asthma 
from October 7, 1996, under both the old 
criteria in the VA Schedule for Rating 
Disabilities and the current regulations 
in order to ascertain which version is 
most favorable to the veteran, if indeed 
one is more favorable than the other.  
Prior to October 7, 1996, the disability 
is to be evaluated under the old 
criteria.  From October 7, 1996, the 
disability is to be evaluated under the 
more favorable criteria, or, if neither 
is more favorable, under the new 
criteria.

Thereafter, if the decision with respect to the claim 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  Then, the claims folder should be returned to the 
Board for further appellate consideration.  The veteran need 
take no action until he is so informed.  He is, however, 
free to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
purpose of this REMAND is to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


